Citation Nr: 0200911	
Decision Date: 01/25/02    Archive Date: 02/05/02

DOCKET NO.  96-08 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from August 1964 to August 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Winston-Salem, North Carolina.  When the case was before the 
Board in February 2000, some of the issues were decided and 
the issue of entitlement to an increased rating for PTSD was 
remanded for further development.  The case was returned to 
the Board for further appellate action in December 2001.

The Board also notes that the veteran is seeking service 
connection on a direct or secondary basis, or compensation 
benefits under 38 U.S.C.A. § 1151 (West 1991 & Supp. 2001) 
for a carcinoid tumor.  The record reflects that the RO is 
attempting to obtain evidence pertinent to these claims and 
that it has not yet adjudicated these claims.  These claims 
are not in appellate status.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.

2.  The social and industrial impairment from the veteran's 
PTSD most nearly approximates severe; the disability does not 
render the veteran demonstrably unable to obtain or retain 
employment.

3.  The veteran's PTSD is not productive of gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; or memory loss for names of close relatives, own 
occupation or own name.

CONCLUSION OF LAW

The veteran's PTSD meets the criteria for a 70 percent 
rating, but not higher.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that during the pendency of the 
veteran's appeal, the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, since the 
RO's most recent consideration of the veteran's claim, 
regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issue on appeal 
are liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the RO has informed the veteran of 
the requirements for a higher rating for his PTSD.  In 
addition, it has informed him of the evidence it has 
considered in evaluating his PTSD, and the reasons for its 
determinations.  In addition, in July 2001 it informed the 
veteran of the VCAA and the evidence necessary to 
substantiate his claim; it also advised him that it would 
assist him in obtaining any outstanding evidence pertinent to 
the claim.  

The record further reflects that the RO has associated with 
the claims file the veteran's service records and VA 
treatment records identified by the veteran as pertinent to 
his PTSD rating claim.  In statements, to include those made 
in connection with VA examination, the veteran has denied 
ongoing mental health treatment and has not otherwise 
identified additional available records probative of his 
claim.  In addition the RO has provided the veteran with a 
current VA examination to determine the degree of severity of 
the disability.  Finally, the Board notes that in July 2001 
the veteran stated that he desired his claim to be decided on 
the evidence currently of record without further delay.  

In sum, the record reflects that the facts pertinent to this 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  A remand for the 
purpose of affording the RO an opportunity to consider the 
claim in light of the regulations implementing the VCAA would 
only further delay resolution of the veteran's claim with no 
benefit flowing to the veteran.  Accordingly, the Board will 
address the merits of the claim.


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  

The field of mental disorders represents the greatest 
possible variety of etiology, chronicity and disabling 
effects. 38 C.F.R. § 4.125 (1996).  The severity of 
disability is based upon actual symptomatology, as it affects 
social and industrial adaptability. 38 C.F.R. § 4.130 (1996).  
In evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability based on 
all of the evidence of record.  38 C.F.R. § 4.129 (1996).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996), a 50 
percent rating is warranted for PTSD when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired; and where, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent rating is warranted when 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  In such 
cases, the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent schedular 
evaluation is warranted when the attitudes of all contacts, 
except the most intimate, are so adversely affected as to 
result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior; or there is a demonstrable inability to 
obtain or retain employment.  

The Board notes that each of the three criteria for a 100 
percent rating under Diagnostic Code 9411 is an independent 
basis for granting a 100 percent rating.  See Johnson v. 
Brown, 7 Vet. App. 95 (1994).

Under the criteria which became effective November 7, 1996, 
PTSD warrants a 50 percent evaluation for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood; suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  A 100 
percent evaluation is warranted where there is evidence of 
total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness." [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.]  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
held that where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran should and will apply unless 
Congress provides otherwise or permits the Secretary to do 
otherwise. 

VA's General Counsel has interpreted Karnas to mean that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991), can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  VAOPGCPREC 3-2000 (April 10, 2000).


Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

By rating decision dated in July 1991, the RO granted service 
connection for PTSD and assigned a 10 percent rating, 
effective December 26, 1990.  In a rating decision dated in 
April 1993, the RO increased the rating assigned to PTSD from 
10  to 50 percent, effective October 14, 1992, the date of a 
VA psychiatric examination.  The 50 percent evaluation 
remained in effect when the current claim for an increased 
evaluation was received.

A March 1994 VA outpatient record indicates the veteran was 
having no acute problem with PTSD but required re-evaluation 
in order to start therapy.  In May 1994 the veteran was 
alert, oriented and cooperative.  Another May 1994 note 
includes extensive details relevant to the veteran's gastro-
intestinal problems.  He was living alone in a trailer on 
property shared by his father, a sibling and some of his 
aunts, uncles and cousins.  He was noted to be working as a 
"quasi" gun dealer and to have approximately 70 weapons.  
He also reported involvement in about 10 other business 
ventures.  He stated it was difficult for him to work with 
people due to his attitude or his stomach problems.  He 
stated he was unable to tolerate large crowds and was 
paranoid.  He was noted to be a binge drinker.  In June 1994 
the veteran was noted to rationalize and intellectualize his 
alcohol use.  Also in June 1994, the veteran was noted to 
endorse some symptoms of PTSD, "though the complex of 
symptoms is not consistent with that diagnosis (no evidence 
of persistent re-experiencing of traumatic events or of 
persistent avoidance of stimuli associated with the traumas 
or of numbing of general responsiveness)."  The veteran was 
noted to complain of hyperarousal and a sense of void.  He 
reported his primary motivation for attending the mental 
health clinic was his increased compensation claim.  The 
veteran indicated he was not interested in psychotherapy.  

The veteran was hospitalized at a VA facility from April to 
May 1997.  Noted diagnoses included PTSD and dysthymia.  The 
veteran's past year GAF score was 70 and the current year GAF 
was 60.  During hospitalization the veteran voiced complaints 
relevant to his gastro-intestinal system.  He also complained 
of problems with PTSD and depression, stating that he had bad 
memories of Vietnam "now and then."  He reported that 
little noises bothered him and he had difficulty sleeping.  
He also reported he stayed home by himself most of the time.  
He denied suicidal ideation.  He reported having stopped 
alcohol use since in or around January 1997.  On examination 
he was alert, cooperative and oriented with adequate memory, 
judgment and insight.  His mood and affect were depressed, 
anxious and preoccupied with physical symptoms.  No psychosis 
was present.  No paranoid ideations were seen or expressed.  
At discharge his mental status was satisfactory without acute 
features or psychiatric illness.  It was noted that he had 
gained more confidence and was thinking positively after the 
hospitalization.  He was not considered to be a danger to 
himself or others.  He was determined competent.  It was 
noted that he was not employable.

In May 1997, during the period of hospitalization, the 
veteran underwent a VA examination for compensation purposes.  
He described traumatic service events.  He gave a history of 
adjustment problems beginning in 1971 or 1972 and eventually 
having to quit his job due to stress and anxiety.  The VA 
examiner noted the veteran's alcohol abuse.  The examiner 
reviewed the claims file to include earlier examination 
reports.  The veteran reported having difficulty sleeping at 
night, and feeling hypervigilant.  He indicated he would go 
into the woods behind his house late at night and fire rounds 
to vent frustration.  He reported that certain odors trigger 
undesired memories.  He indicated that he had no interests, 
could no longer hunt because he could not bear to kill 
anything, and also described feeling impatient with authority 
and detached from others.  He complained of memory lapses for 
his time in Vietnam and described occasional flashbacks and 
combat nightmares.  He also described intense social 
isolation due to the embarrassing and painful nature of his 
health problems.  

At the time of examination in May 1997, the veteran was 
neatly groomed.  He had good eye contact and spoke 
articulately.  He was fully oriented and displayed no memory 
or attention deficits.  A restricted range of affect was 
evident.  There was no evidence of gross delusions or 
hallucinations.  He alluded to occasional perceptual 
distortions.  His thought processes were logical, goal-
directed and organized.  He evidenced a preoccupation with 
his health problems.  He reported suicidal ideation without 
intent and without homicidal ideation.  His insight was 
limited, his judgment intact.  The examiner noted that the 
veteran tended to minimize his emotional problems and 
manifest his distress, to include that rooted in PTSD, in the 
form of physical problems.  The examiner concluded that there 
was significant impairment in the veteran's occupational and 
social functioning as a result of his symptoms, with marked 
disturbance in energy level, motivation and ability to 
establish and maintain relationships.  The past year highest 
GAF was 45, with a current GAF of 40.  The Axis I diagnoses 
were severe PTSD, and panic disorder associated with both 
psychological factors and a general medical condition.

In September 1999, the veteran declined a PTSD examination.

At the time of VA examination in June 2000, the examiner 
noted the veteran's report that his condition was essentially 
"the same."  The veteran reported sleep disturbance and 
nightmares sometimes nightly and at other times once very 
month or two.  He reported being irritable and not getting 
along with people.  He indicated he was anxious, but not 
jumpy or bothered by loud noises.  He further stated he would 
stay by himself and did not watch stories about Vietnam or 
talk about it because it made him anxious.  He denied 
receiving outpatient treatment or medication.  He reported 
having stopped working due to work-related stress.  He 
reported living alone and selling off parts of his father's 
estate to support himself.  He reported having some friends 
but none that were close.  He indicated he spent his time 
mainly by himself.  The examiner reviewed the claims file to 
include past examination reports.  The examination in June 
2000 revealed the veteran to be alert and cooperative.  He 
demonstrated no loose associations, flight of ideas, bizarre 
motor movements or tics.  His mood was tense and his affect 
appropriate.  There was no evidence of delusions, 
hallucinations, ideas of reference or suspiciousness.  He was 
fully oriented and his remote and recent memory was good.  
His insight and judgment appeared adequate and there was no 
evidence of suicidal or homicidal ideation.  

The diagnoses were PTSD and alcohol dependence in remission, 
as well as mixed personality traits.  The assigned GAF was 
50.  The examiner summarized that the veteran had 
acquaintances but was not able to establish and sustain long-
lasting relationship.  Also noted was that the veteran seemed 
to have a longstanding problem with dealing with anger and 
having low self-confidence.  The conclusion was that the 
veteran's anxiety, isolation, and inability to get along with 
others had resulted in moderately severe impairment in social 
and occupational functioning.  He was deemed competent for VA 
purposes.

Analysis

VA records reflect assignment of a current GAF of 40 on the 
examination for compensation purposes in May 1997, but this 
was an isolated assessment.  At the time of his hospital 
discharge shortly after the May 1997 VA examination, the 
current GAF was 60.  On the most recent VA examination in 
June 2000, the current GAF was 50.

The veteran has reported and examiners, to include the June 
2000 VA examiner, have noted his inability to establish 
effective relationships with people.  The veteran has, 
nevertheless, indicated that he does have some friends.  
Also, he appears to maintain contact with his family, which 
apparently shares the land on which he lives.  Thus, although 
the veteran chooses to spend time by himself and to avoid 
crowds, the evidence does not reflect that he has no contacts 
such as to live in virtual isolation in the community.  With 
respect to the ability to retain employment, the Board notes 
that although the veteran has not worked in decades, it does 
not appear he has attempted to do so.  In his own statements, 
and as noted by physicians, the veteran has multiple medical 
problems impacting his ability to work, to include a gastro-
intestinal disorder, a past history of alcohol use and a 
personality disorder.  Service connection is not in effect 
for these other disorders, so the impairment associated with 
them is not for consideration in evaluating the service-
connected disability.  The physicians of record, although 
including note that the veteran is unemployable, have not 
attributed such unemployability solely to service-connected 
PTSD.  

Moreover, despite noting the veteran's symptoms, the June 
2000 VA examiner characterized the overall level of 
occupational impairment due to PTSD as only moderately 
severe, noting factors such as anxiety, isolation and an 
inability to get along with others.  The competent medical 
evidence is entirely consistent in noting no incapacitating 
psychoneurotic symptoms.  The veteran has only undergone one 
period of hospitalization for psychiatric treatment during 
the period of this claim and no incapacitating psychiatric 
symptoms were noted at that time.  Certainly none of the 
available records of outpatient treatment and assessment in 
1994, the 1997 hospitalization report or the VA examination 
reports of record shows any symptoms such as disturbances in 
reality testing or behaviors such as fantasy, confusion, 
panic or explosive anger; rather, the veteran is consistently 
noted to be cooperative and fully oriented and without 
impairment of thought processes.  

Thus, the Board concludes that the disability most nearly 
approximates the former criteria for a 70 percent rating.

With respect to the new criteria, the Board reiterates that 
the evidence indicating that the veteran is unemployable 
shows that this is due to a combination of service-connected 
psychiatric disability and non service-connected disability.  
The medical evidence shows that the veteran's service-
connected psychiatric disability is not productive of gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, danger to himself or others, 
grossly inappropriate behavior or inability to remember items 
such as the time, place, or memory of his own name or close 
relatives.  The record is consistent in noting no memory 
impairment, no hallucinations or delusions and no impairment 
of thought processes.  The 1997 hospitalization report 
specifically notes the veteran was not a danger to himself or 
others.  Although the veteran reported suicidal ideation on 
the May 1997 VA examination for compensation purposes, the 
summary of his hospitalization from April to May 1997 
indicates that there was no suicidal ideation, as does the 
report of the most recent VA examination in June 2000.  Thus, 
there is no appropriate basis for concluding that the 
disability more nearly approximates the new criteria for a 
100 percent rating than the new criteria for a 70 percent 
rating.

The Board has considered the applicability of the benefit of 
the doubt doctrine in considering whether an increase above 
70 percent is warranted.  The preponderance of the evidence 
is, however, against assignment of an evaluation in excess of 
70 percent rating and that doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107; Alemany v.  Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.  


ORDER

An increased rating for PTSD to 70 percent is granted, 
subject to the criteria governing the payment of monetary 
awards.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

